                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

LINWOOD LAMONT JONES,

              Plaintiff,

v.                                               Civ. Action No. 1:16-CV-212
                                                            (Kleeh)

MR. M. WEAVER,
DR. E. ANDERSON, and
PA C. GHERKE,

              Defendants.

          MEMORANDUM OPINION AND        ORDER ADOPTING REPORT AND
        RECOMMENDATION [ECF NO.        57], OVERRULING PLAINTIFF’S
       OBJECTIONS [ECF NO. 64],        DENYING MOTION FOR DISCOVERY
     [ECF NO. 49], AND GRANTING        MOTION TO DISMISS [ECF NO. 42]

       Pending before the Court is a Report and Recommendation

(“R&R”) by United States Magistrate Judge Michael J. Aloi. In the

R&R, Judge Aloi recommends that the Court grant the Defendants’

Motion to Dismiss, deny the Plaintiff’s Motion for Discovery, and

deny    and   dismiss      the   Plaintiff’s   Complaint.    For   the     reasons

discussed below, the Court adopts the R&R.

                                  I.   BACKGROUND

       The    Plaintiff,     Linwood    Lamont    Jones    (“Plaintiff”),     was

incarcerated at the Federal Correctional Institution Gilmer (“FCI

Gilmer”) in West Virginia from August 28, 2009, to May 5, 2015, at

which   time    he   was    transferred   to     the   Federal   Medical   Center

Lexington (“FMC Lexington”) in Kentucky. ECF No. 43-1 at 1. He
JONES V. FIKES                                                       1:16-CV-212

         MEMORANDUM OPINION AND           ORDER ADOPTING REPORT AND
       RECOMMENDATION [ECF NO.           57], OVERRULING PLAINTIFF’S
      OBJECTIONS [ECF NO. 64],           DENYING MOTION FOR DISCOVERY
    [ECF NO. 49], AND GRANTING           MOTION TO DISMISS [ECF NO. 42]

originally brought this Bivens 1 action against six defendants at

FCI Gilmer. 2 The Court dismissed three defendants in an earlier

ruling,   and    only   three      defendants      remain:    Dr.    E.    Anderson

(“Anderson”), PA C. Gherke (“Gherke”), and Mr. M. Weaver (“Weaver”)

(together, “Defendants”). ECF No. 34. He brings five causes of

action: (1) “[d]enial and delay of meidcal [sic] care in the most

effective manner”; (2) negligence; (3) malpractice; (4) deliberate

indifference    to   his     serious     medical     needs;   and    (5)    ”wanton

infliction of crel [sic] and unusual punishment.” ECF No. 1 at 7–

14. He alleges violations of his rights under 5th, 8th, and 14th

Amendments to the United States Constitution. Id. at 12.

     Plaintiff claims that he suffers from spinal stenosis, and

because of a misdiagnosis, he did not receive an emergency surgery

when he needed it. Id. at 14. Now he is paralyzed and suffers from

atrophy   and   neuropathy.        Id.   Plaintiff    requests      the   following

relief:   a   jury   trial    on    punitive    damages;      $1,000,000.00     per

defendant for exemplary and compensatory damages; retraining of



1 Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,
403 U.S. 388 (1971).
2 The original defendants were J. Fikes (Camp Administrator), Mr.

M. Weaver (Health Services Administrator), Dr. E. Anderson
(General Practitioner, Medical Doctor), PA C. Gherke (Physician’s
Assistant), Dr. T. Savage (General Practitioner), and Mr. R. A.
Perdue (Warden). ECF No. 1.

                                         2
JONES V. FIKES                                            1:16-CV-212

           MEMORANDUM OPINION AND    ORDER ADOPTING REPORT AND
         RECOMMENDATION [ECF NO.    57], OVERRULING PLAINTIFF’S
        OBJECTIONS [ECF NO. 64],    DENYING MOTION FOR DISCOVERY
      [ECF NO. 49], AND GRANTING    MOTION TO DISMISS [ECF NO. 42]

all involved staff; and an investigation into the medical care at

the Bureau of Prisons (“BOP”).

       The R&R includes a very detailed summary of the “Factual

History” in this case, which the Court, for the sake of brevity,

incorporates by reference. ECF No. 57 at 3–20. Defendants filed

the pending Motion to Dismiss on May 7, 2018. ECF No. 42. Plaintiff

filed a Response and, within that Response, a Motion for Discovery.

ECF No. 49. Judge Aloi entered his R&R on March 12, 2019, and

Plaintiff’s objections were filed on May 14, 2019. ECF Nos. 57,

64.

                       II.   STANDARD OF REVIEW

       When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

without explanation, any of the magistrate judge’s recommendations

to which the [parties do] not object.” Dellarcirprete v. Gutierrez,

479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will uphold

portions of a recommendation to which no objection has been made

unless they are clearly erroneous. See Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).




                                    3
JONES V. FIKES                                                  1:16-CV-212

          MEMORANDUM OPINION AND        ORDER ADOPTING REPORT AND
        RECOMMENDATION [ECF NO.        57], OVERRULING PLAINTIFF’S
       OBJECTIONS [ECF NO. 64],        DENYING MOTION FOR DISCOVERY
     [ECF NO. 49], AND GRANTING        MOTION TO DISMISS [ECF NO. 42]

       Here, the R&R stated that parties had 14 days to object to

it. ECF No. 57 at 39. Plaintiff received the R&R on April 1, 2019.

ECF No. 60. After the Court granted an extension for Plaintiff to

file   objections,   he    did    so   on   May   14,   2019.   ECF   No.   64.

Specifically,    Plaintiff       objected    to   Judge    Aloi’s     findings

regarding Plaintiff’s failure to exhaust administrative remedies;

the applicability of the statute of limitations; and the dismissal

of claims against Weaver. He also objected to a number of instances

in which Judge Aloi allegedly made findings without citing to the

record. Accordingly, the Court will conduct a de novo review of

the Motion to Dismiss. Plaintiff’s Complaint will be liberally

construed because he is proceeding pro se. See Estelle v. Gamble,

429 U.S. 97 (1976).

A.     Motion to Dismiss

       Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a defendant to move for dismissal upon the ground that a complaint

does not “state a claim upon which relief can be granted.” In

ruling on a motion to dismiss, a court “must accept as true all of

the factual allegations contained in the complaint.” Anderson v.

Sara Lee Corp., 508 F.3d 181, 188 (4th Cir. 2007) (quoting Erickson

v. Pardus, 551 U.S. 89, 94 (2007)). A court is “not bound to accept




                                       4
JONES V. FIKES                                           1:16-CV-212

          MEMORANDUM OPINION AND    ORDER ADOPTING REPORT AND
        RECOMMENDATION [ECF NO.    57], OVERRULING PLAINTIFF’S
       OBJECTIONS [ECF NO. 64],    DENYING MOTION FOR DISCOVERY
     [ECF NO. 49], AND GRANTING    MOTION TO DISMISS [ECF NO. 42]

as true a legal conclusion couched as a factual allegation.”

Papasan v. Allain, 478 U.S. 265, 286 (1986).

      A court should dismiss a complaint if it does not contain

“enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

Plausibility exists “when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). A motion to dismiss “does not resolve

contests surrounding the facts, the merits of a claim, or the

applicability of defenses.” Republican Party of N.C. v. Martin,

980 F.2d 942, 952 (4th Cir. 1992). “[T]he Court may consider

documents attached to the Complaint, as well as those attached to

the motion to dismiss, ‘so long as they are integral to the

complaint and authentic.’” Richardson v. Williams, No. 3:14-cv-

129, 2015 WL 3937004, at *3 (N.D.W. Va. June 26, 2015) (quoting

Sec’y of State for Defence v. Trimble Navigation Ltd., 484 F.3d

700, 705 (4th Cir. 2007), aff’d, 627 F. App’x 279 (4th Cir. 2016)).

B.    Summary Judgment

      Summary judgment is appropriate “if there is no genuine issue

of material fact and the moving party is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(c). The movant “bears the

                                   5
JONES V. FIKES                                             1:16-CV-212

         MEMORANDUM OPINION AND    ORDER ADOPTING REPORT AND
       RECOMMENDATION [ECF NO.    57], OVERRULING PLAINTIFF’S
      OBJECTIONS [ECF NO. 64],    DENYING MOTION FOR DISCOVERY
    [ECF NO. 49], AND GRANTING    MOTION TO DISMISS [ECF NO. 42]

initial responsibility of informing the district court of the basis

for its motion, and identifying those portions of ‘the pleadings,

depositions, answers to interrogatories, and admissions on file,

together   with   the   affidavits,   if   any,’   which   it   believes

demonstrate the absence of a genuine issue of material fact.”

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The nonmoving

party must “make a sufficient showing on an essential element of

her case with respect to which he has the burden of proof.” Id. at

322. Summary judgment is proper “[w]here the record taken as a

whole could not lead a rational trier of fact to find for the non-

moving party, there [being] no genuine issue for trial.” Matsushita

Electric Industrial Co. v. Zenith Radio Corp., 475 US. 574, 587

(1986).

                           III. DISCUSSION

     Judge Aloi recommends that the Court grant the Motion to

Dismiss for multiple reasons: Plaintiff failed to exhaust his

administrative remedies; the statute of limitations had expired;

and Plaintiff has not sufficiently pled a deliberate indifference

claim. He also recommends that Weaver be dismissed as a defendant

because Plaintiff has not cited any specific factual allegations

against him.




                                  6
JONES V. FIKES                                               1:16-CV-212

           MEMORANDUM OPINION AND    ORDER ADOPTING REPORT AND
         RECOMMENDATION [ECF NO.    57], OVERRULING PLAINTIFF’S
        OBJECTIONS [ECF NO. 64],    DENYING MOTION FOR DISCOVERY
      [ECF NO. 49], AND GRANTING    MOTION TO DISMISS [ECF NO. 42]

A.     Failure to Exhaust

       Under the Prison Litigation Reform Act (“PLRA”), a prisoner

bringing an action under 42 U.S.C. § 1983 must first exhaust all

available administrative remedies. 42 U.S.C. § 1997e(a). A Bivens

action is subject to this requirement. Porter v. Nussle, 534 U.S.

516, 524 (2002). The PLRA’s exhaustion requirement serves three

purposes: (1) to “eliminate unwarranted federal-court interference

with the administration of prisons”; (2) to “afford[] corrections

officials time and opportunity to address complaints internally

before the initiation of a federal lawsuit”; and (3) to “reduce

the quantity and improve the quality of prisoner suits.” Woodford

v. Ngo, 548 U.S. 81, 84–85 (2006). “For Bivens purposes, proper

exhaustion of available administrative remedies requires that ‘a

prisoner must submit inmate complaints and appeals in the place,

and at the time, the prison’s administrative rules require.’” West

v. United States, No. 5:17-cv-04241, 2018 WL 3384909, at *6 (S.D.W.

Va. June 13, 2018) (citing Dale v. Lappin, 376 F.3d 652, 655 (7th

Cir. 2004)).

       In Ross v. Blake, the Supreme Court of the United States made

it clear that exhaustion is a mandatory, statutory requirement and

rejected the “special circumstance” exception to the PLRA. 136 S.

Ct.   1850,   1855–57   (2016)   (rejecting   the   former   “freewheeling

                                    7
JONES V. FIKES                                                       1:16-CV-212

           MEMORANDUM OPINION AND         ORDER ADOPTING REPORT AND
         RECOMMENDATION [ECF NO.         57], OVERRULING PLAINTIFF’S
        OBJECTIONS [ECF NO. 64],         DENYING MOTION FOR DISCOVERY
      [ECF NO. 49], AND GRANTING         MOTION TO DISMISS [ECF NO. 42]

approach to exhaustion as inconsistent with the PLRA”). Exhaustion

has only one exception: unavailability. Id. at 1852.

       The   Ross     Court     delineated         three   situations    in   which

administrative remedies are deemed unavailable and exhaustion is

not required: (1) when the administrative procedure “operates as

a simple dead end – with officers unable or consistently unwilling

to    provide   any    relief    to    aggrieved       inmates”;   (2)   when   the

administrative scheme is so opaque that it becomes “incapable of

use” and “no ordinary prisoner can navigate it”; and (3) “when

prison administrators thwart inmates from taking advantage of it

through machination, misrepresentation, or intimidation.” Id. at

1853–54. An administrative remedy is available if it is “‘capable

of use’ to obtain ‘some relief for the action complained of.’” Id.

at 1859 (citing Booth v. Churner, 532 U.S. 731, 738 (2001)). “Once

the defendant has made a threshold showing of failure to exhaust,

the    burden    of    showing        that       administrative    remedies     were

unavailable falls to the plaintiff.” Creel v. Hudson, No. 2:14-

cv-10648, 2017 WL 4004579, at *4 (S.D.W. Va. Sept. 12, 2017).

       The BOP has established a three-tiered Administrative Remedy

Procedure in Title 28 of the Code of Federal Regulations for the

formal review of complaints filed by inmates relating to the

conditions of their confinement. Plaintiff does not object to

                                             8
JONES V. FIKES                                                1:16-CV-212

           MEMORANDUM OPINION AND    ORDER ADOPTING REPORT AND
         RECOMMENDATION [ECF NO.    57], OVERRULING PLAINTIFF’S
        OBJECTIONS [ECF NO. 64],    DENYING MOTION FOR DISCOVERY
      [ECF NO. 49], AND GRANTING    MOTION TO DISMISS [ECF NO. 42]

Defendants’ reiteration of the administrative procedure or Judge

Aloi’s reiteration of it in the R&R. See ECF No. 64 at 3 (“The

Magistrate Judge, and the Defendants have adequately stated the

Administrative Remedy process offered by the BOP.”). Most relevant

here, an inmate must present his administrative claim within twenty

(20) days of the alleged conduct unless he reasonably explains his

delay. 28 C.F.R. § 542.14. An inmate must also appeal his grievance

through all levels of the BOP administrative grievance process,

including a final appeal to the BOP General Counsel. Id. §§ 542.14–

15.

       Here, Plaintiff has failed to exhaust his administrative

remedies. His allegations involve events that occurred (or failed

to occur) at FCI Gilmer. Plaintiff cites grievance #827820 as the

grievance pertaining to his Complaint, but he did not sign #827820

until July 5, 2015 — two months after he left FCI Gilmer and had

arrived at FCI Lexington. ECF No. 1-1 at 1. Therefore, under 28

C.F.R. § 542.14, his grievance is untimely because it was filed

over twenty (20) days after any alleged conduct at FCI Gilmer could

have taken place. All of his other grievances were procedurally

deficient. See ECF No. 43-1 at 828–33. None of his other grievances

were   appealed   through   all   levels   of   the   BOP   administrative

grievance process as required under 28 U.S.C. §§ 542.14–15.

                                    9
JONES V. FIKES                                                          1:16-CV-212

         MEMORANDUM OPINION AND        ORDER ADOPTING REPORT AND
       RECOMMENDATION [ECF NO.        57], OVERRULING PLAINTIFF’S
      OBJECTIONS [ECF NO. 64],        DENYING MOTION FOR DISCOVERY
    [ECF NO. 49], AND GRANTING        MOTION TO DISMISS [ECF NO. 42]

     Plaintiff does not dispute Defendants’ contention that he

failed to exhaust his administrative remedies. Rather, he argues

that Ross applies to his case and that his administrative remedies

were unavailable to him. He argues in his Response that Defendants

“created    an     atmosphere,     (machination)      and    intimidation          that

thwarts    the   efforts      of   less    skillful    inmates         such   as    the

Plaintiff.” ECF No. 49 at 7. In his objections, he writes that

“access to that procedure is much more difficult that [sic] meets

the eye.” ECF No. 64 at 3. He argues that the procedures were a

dead end and that he could not discern or navigate the process

because he received no guidance. Id.

     Plaintiff’s bare allegations that administrative remedies

were unavailable are insufficient evidence that one of Ross’s

limited exceptions should apply here. See Salazar v. Holder, No.

3:14-CV-23, 2015 WL 574800, at *5 (N.D.W. Va. Feb. 11, 2015)

(finding    that     “naked    assertions      without      any    specificity       or

evidentiary support” were insufficient to overcome dismissal).

Plaintiff has alleged no specific factual allegations to indicate

that the administrative remedy procedure was a dead end, that he

could not navigate it, or that prison administrators engaged in

machination, misrepresentation, or intimidation. Therefore, the

Complaint    must     be      dismissed    for   failure          to   exhaust     the

                                          10
JONES V. FIKES                                                    1:16-CV-212

          MEMORANDUM OPINION AND        ORDER ADOPTING REPORT AND
        RECOMMENDATION [ECF NO.        57], OVERRULING PLAINTIFF’S
       OBJECTIONS [ECF NO. 64],        DENYING MOTION FOR DISCOVERY
     [ECF NO. 49], AND GRANTING        MOTION TO DISMISS [ECF NO. 42]

administrative grievance process.

B.     Statute of Limitations

       The applicable statute of limitations for a Bivens action is

the same as it is for a personal injury action in the relevant

state. See Noll v. Getty, No. 92-6402, 1993 WL 211619, at *2 n.2

(4th   Cir.    June   17,   1993);   see    also   Givens   v.   Williams,   No.

1:15CV111, 2017 WL 1173927, at *4 (N.D.W. Va. Mar. 29, 2017). Thus,

here, West Virginia’s statute of limitations for personal injury

actions applies. In West Virginia, an action must be brought

“within two years next after the right to bring the same shall

have accrued if it be for damages for personal injuries[.]” W. Va.

Code § 55-2-12(b). A cause of action under federal law “accrues

when the plaintiff possesses sufficient facts about the harm done

to him that reasonable inquiry will reveal his cause of action.”

Nasim v. Warden, 64 F.3d 951, 955 (4th Cir. 1995). In other words,

“a cause of action accrues either when the plaintiff has knowledge

of his claim or when he is put on notice — e.g., by the knowledge

of the fact of injury and who caused it — to make reasonable

inquiry and that inquiry would reveal the existence of a colorable

claim.” Id.

       In certain circumstances, the Court can equitably toll the

statute   of    limitations    while    a    federal   inmate    exhausts    his

                                       11
JONES V. FIKES                                                1:16-CV-212

         MEMORANDUM OPINION AND       ORDER ADOPTING REPORT AND
       RECOMMENDATION [ECF NO.       57], OVERRULING PLAINTIFF’S
      OBJECTIONS [ECF NO. 64],       DENYING MOTION FOR DISCOVERY
    [ECF NO. 49], AND GRANTING       MOTION TO DISMISS [ECF NO. 42]

administrative remedies. Young v. Thompson, No. 2:10-cv-66, 2011

WL 3297493, at *4 (N.D.W. Va. July 29, 2011). The Court will apply

equitable tolling in “two circumstances: (1) when the plaintiff is

prevented from asserting his claim due to wrongful conduct by the

defendant; and (2) when there are extraordinary circumstances

beyond the plaintiff’s control that made it impossible to timely

file the claim(s).” Bailey v. Ice, No. 5:17CV102, 2018 WL 4443912,

at *3 (N.D.W. Va. Sept. 18, 2018) (citing Harris v. Hutchinson,

209 F.3d 325, 330 (4th Cir. 2000)).

       This Court has found that equitable tolling did not apply

after noting that “the plaintiff has failed to demonstrate that he

pursued his rights diligently, or has presented facts to show that

anyone or anything caused him to miss the applicable deadline, or

that   there    was   any   extraordinary    circumstance   sufficient     to

support   his    argument    that   the    limitations   period   should   be

equitably tolled.” Id. at *4. As Defendants noted here, “equity

aids the vigilant and not those who slumber on their rights.”

Kansas v. Colorado, 514 U.S. 673, 687 (1995).

       Here, Plaintiff filed this lawsuit on November 7, 2016. ECF

No. 1. Therefore, unless equitable tolling applies, he can only

assert causes of action that accrued on or after November 7, 2014.

See W. Va. Code § 55-2-12(b). His claim centers around his lack of

                                      12
JONES V. FIKES                                          1:16-CV-212

         MEMORANDUM OPINION AND    ORDER ADOPTING REPORT AND
       RECOMMENDATION [ECF NO.    57], OVERRULING PLAINTIFF’S
      OBJECTIONS [ECF NO. 64],    DENYING MOTION FOR DISCOVERY
    [ECF NO. 49], AND GRANTING    MOTION TO DISMISS [ECF NO. 42]

medical care for his spinal stenosis. In the Complaint, Plaintiff

mentions pain in his back and arm in July 2012. ECF No. 1 at 8. He

“still had not received any treatment” by October 2012, when he

complained again. Id. Plaintiff also attached to his Response a

grievance describing a medical visit with Anderson on June 27,

2013. ECF No. 49-2 at 2. The grievance states that Anderson was

rude to Plaintiff during the visit, telling Plaintiff that he

needed to “get his brain examined” before Anderson could help him.

Id. Under this timeline, the Court finds that Plaintiff knew, at

the latest, on June 27, 2013, that he had a serious medical

condition and believed at that time that his treatment (or lack

thereof) was improper. As such, the statute of limitations for

this cause of action, if no equitable tolling occurs, began to run

on June 27, 2013, at the latest. Without equitable tolling, the

statute of limitations for Plaintiff’s civil action expired on

June 27, 2015 – before he filed suit.

     The Court agrees with Defendants that Plaintiff has failed to

diligently pursue his claims, and the statute of limitations should

not be tolled. The Complaint form required Plaintiff to identify

the administrative grievance procedure numbers that he used to

address the claims in this lawsuit, and he identified only #827820.

He is not entitled to equitable tolling for grievance #827820,

                                  13
JONES V. FIKES                                                1:16-CV-212

         MEMORANDUM OPINION AND    ORDER ADOPTING REPORT AND
       RECOMMENDATION [ECF NO.    57], OVERRULING PLAINTIFF’S
      OBJECTIONS [ECF NO. 64],    DENYING MOTION FOR DISCOVERY
    [ECF NO. 49], AND GRANTING    MOTION TO DISMISS [ECF NO. 42]

which was untimely filed. As discussed above, all of his other

grievances were procedurally deficient. See ECF No. 43-1 at 828–

33. None of his other grievances were appealed through all levels

of the BOP administrative grievance process as required under 28

U.S.C.   §§ 542.14–15,   and   they    are   not   listed   as   grievances

addressing this lawsuit.

     Plaintiff did not pursue any grievances between November 2011

and September 2013. ECF No. 43-1 at 830. He did not pursue any

grievances between October 2013 and January 2015. Id. at 832–33.

Finally, he filed this lawsuit more than one year after the BOP

denied grievance #827820-A1. Id. at 835. He has not alleged any

extraordinary    circumstances   or    specific    facts    indicating   how

Defendants thwarted his efforts to pursue his claims. For those

reasons, Plaintiff is not entitled to equitable tolling of the

statute of limitations, and his Complaint must be dismissed.

                           IV.   CONCLUSION

     For the reasons stated above, the Court finds it unnecessary

to analyze whether Weaver should be dismissed as a defendant or

whether Plaintiff’s deliberate indifference claim is sufficiently

pled. In light of the analysis above, Plaintiff has not established




                                      14
JONES V. FIKES                                           1:16-CV-212

         MEMORANDUM OPINION AND    ORDER ADOPTING REPORT AND
       RECOMMENDATION [ECF NO.    57], OVERRULING PLAINTIFF’S
      OBJECTIONS [ECF NO. 64],    DENYING MOTION FOR DISCOVERY
    [ECF NO. 49], AND GRANTING    MOTION TO DISMISS [ECF NO. 42]

that he is entitled to discovery. 3 Because Plaintiff failed to

exhaust his administrative remedies and failed to timely file his

lawsuit, the Court ORDERS the following:

          •   The R&R is ADOPTED [ECF No. 57];

          •   Plaintiff’s objections are OVERRULED [ECF
              No. 64];

          •   Defendants’ Motion to Dismiss is GRANTED
              [ECF No. 42];

          •   Plaintiff’s Motion for Discovery is DENIED
              [ECF No. 49]; and

          •   The Complaint is DISMISSED WITH PREJUDICE
              and STRICKEN from the active docket of the
              Court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and the pro se Plaintiff, via certified mail,

return receipt requested.

     DATED: July 11, 2019

                                       ____________________________
                                       THOMAS S. KLEEH
                                       UNITED STATES DISTRICT JUDGE




3 See Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214,
244–45 (4th Cir. 2002) (writing that a party requesting discovery
to oppose summary judgment must establish how discovery is
essential to doing so).

                                  15
